Case 3:20-cv-00017-MMH-JBT Document 21 Filed 03/24/20 Page 1 of 2 PageID 339



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

MERLIN KAUFFMAN,
an individual,

            Plaintiff,

v.                                                CASE NO. 3:20-cv-17-J-34JBT

TRANS HIGH CORPORATION,
etc., et al.,

            Defendants.
                                      /

                                     ORDER

      THIS CAUSE is before the Court on Plaintiff’s Motion for Entry of Clerk’s

Default as to Defendant High Times Holding Corporation (“Motion”) (Doc. 14). For

the reasons set forth herein, the Motion is due to be DENIED without prejudice.

      In the Motion, Plaintiff asserts that entry of default against Defendant High

Times Holding Corporation (“Defendant”) is proper under Federal Rule of Civil

Procedure 55(a) because Defendant was served on January 10, 2020 and has not

responded to the Complaint. (Id. at 1.) However, upon review of the Motion and

the Return of Service (“Return”) (Doc. 7), the Court cannot determine whether

service was properly perfected.

      According to the Return, an “Administrative Assistant” for Defendant’s

Registered Agent, URS Agents, LLC, was served with a “Summons in a Civil

Action” on January 10, 2020. (Id.) However, there is no indication in the Return
Case 3:20-cv-00017-MMH-JBT Document 21 Filed 03/24/20 Page 2 of 2 PageID 340



that a copy of the Complaint (Doc. 1) was also served as required by Federal Rule

of Civil Procedure 4(c)(1). Additionally, Plaintiff fails to explain in the Motion how

service on the “Administrative Assistant” is sufficient under Federal Rule of Civil

Procedure 4(h)(1)(B), Florida law, or Delaware law. See Fed. R. Civ. P. 4(h)(1)(A).

       Accordingly, it is ORDERED:

       1.     The Motion (Doc. 14) is DENIED without prejudice.

       2.     If Plaintiff believes that service was properly perfected, he shall file an

amended affidavit from the process server and a new motion that cure the

deficiencies set forth herein on or before April 14, 2020.

       3.     If Plaintiff determines that service was not properly perfected, he shall

file a motion for extension of time to serve Defendant(s) on or before April 14,

2020. 1

       DONE AND ORDERED at Jacksonville, Florida, on March 24, 2020.




Copies to:

Counsel of Record


       1
       The deadline for Plaintiff to perfect service on all Defendants is currently April 7,
2020. See Fed. R. Civ. P. 4(m).



                                             2
